Citation Nr: 1442272	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  13-25 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a skin disability, claimed as basal cell carcinoma, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1953 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Although in the December 2011 application for benefits, the Veteran claimed entitlement to service connection for bilateral hearing loss and the RO adjudicated it as such, an identical claim had been previously granted in a November 1973 rating decision and a noncompensable evaluation assigned.  Therefore, the claim before the Board is not a claim for an increase in an initial evaluation as characterized by the RO, but rather a claim for an increased evaluation and thus has been listed as such on the title page.

The Board has recharacterized the Veteran's service connection claim for basal cell carcinoma more broadly to include any skin disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).   The Board notes that historically the Veteran has had other skin related diagnoses, including a March 2011 private treatment record which documented superficially invasive squamous cell carcinoma of the left mid mandible and junctional dysplastic melanocytic nevus with moderate cytologic atypia of the right medial clavicle.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a skin disability, claimed as basal cell carcinoma, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The August 2012 VA examination report reflected that the Veteran's service-connected bilateral hearing loss was manifested by no worse than level I hearing impairment in the right ear and level I hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86 Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA must inform the veteran what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The required notice must be provided to the veteran before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased evaluations for service-connected conditions, the law requires VA to notify the veteran that, to substantiate a claim, the veteran must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The veteran must be notified that, should an increase in disability be found, an evaluation will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances.  Vazquez-Flores, 580 F.3d at 1270.  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini, 18 Vet. App. 112.

The Board notes that the Veteran was not provided with adequate VCAA notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) as defined by the Court in Vazquez-Flores, supra.  Nonetheless, the Board finds that such a defect does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the September 2012 rating decision and July 2013 statement of the case.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); rev'd on other grounds, Shinseki v. Sanders, 556 U.S. 396 (2009).

Furthermore, the Board finds that the lack of notice does not constitute prejudicial error in this case because the Veteran has demonstrated actual knowledge of what is needed to substantiate the claim.  Id.  Specifically, the record shows that the Veteran has submitted private audiometric findings in an attempt to demonstrate that his hearing loss increased in severity.  He has also demonstrated actual knowledge of what is needed to substantiate the claim via his statements to the August 2012 VA audiological examiner.  Through these documents and the VA examination report he has also generally described how his bilateral hearing loss affects his employment and daily life.  Id.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA examination report and private treatment records have been associated with the claims file.  Thus, the Board finds that VA does not have a further duty to obtain records. 

Additionally, VA satisfied the duty to assist the Veteran by providing an August 2012 VA audiological examination to the Veteran.  The August 2012 VA audiological examination report provided clinical findings necessary to determine if an increased rating for the Veteran's service-connected hearing loss was warranted in the context of the rating criteria.  The August 2012 VA audiological examination report also provided findings as to the impact of the Veteran's service-connected hearing loss on his daily life as required by Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  As such, appellate review may proceed without prejudice to the Veteran. 

II.  Merits of the Claim

The Veteran was granted service connection for high frequency hearing loss in November 1973.  He was awarded a noncompensable rating effective August 1, 1973.  As described above, the Veteran filed his present claim for an increased evaluation for bilateral hearing loss in December 2011.  The Veteran asserts that his service-connected bilateral hearing loss is more disabling than currently rated, entitling him to a compensable rating, meaning a rating higher than just zero percent.  

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If the disability more close approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that, in all cases, all will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  Consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, the evaluation of the same disability or the same manifestation under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2013).  For purposes of determining whether a veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  In light of the audiological examination results of record, however, these provisions do not apply in the Veteran's case.

A VA audiological examination was afforded to the Veteran in August 2012.  The August 2012 VA examination results documented a puretone threshold average of 44 for the right ear and 55 for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  The August 2012 VA examination results revealed Maryland CNC speech recognition scores of 100 percent for the right ear and 96 percent for the left ear.  Based on those results with the utilization of Table VI, the Veteran had level I hearing impairment in the right ear and level I hearing impairment in the left ear.  Applying the results to Table VII, a zero percent rating is warranted for bilateral hearing loss based on the August 2012 audiological examination results. See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The Veteran submitted December 2011 private audiometric testing results which he contends reveals more severe hearing loss than documented by the VA examiner.  The December 2011 private audiometric testing reveals a puretone threshold average of 49 for the right ear and 55 for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  Thus, the left ear puretone threshold average was exactly the same as found by the August 2012 VA examiner and the right ear puretone threshold average is in the same range as found by the August 2012 VA examiner (42-49) when applied to Table VI.  More importantly, while the December 2011 private audiometric testing provided speech discrimination scores, it is not clear if such findings were based on the Maryland CNC test as required by the regulation.  Thus, the December 2011 private treatment records do not contain the type of detailed audiometric testing as documented in the VA examination report, nor do they indicate that the Veteran's hearing loss is worse than what is reflected by the VA examination report.  Thus, the records do not provide the basis for a higher evaluation.

Given the puretone threshold averages and speech recognition scores as set forth in the August 2012 VA audiological examination, bilateral hearing loss is evident. However, in mechanically applying the rating criteria, the Veteran's bilateral hearing loss has not been disabling enough to warrant a higher rating.  The rating criteria simply do not call for a rating in excess of zero percent for this level of hearing impairment.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is so for the entire rating period on appeal.  See Hart, 21 Vet. App. at 509-10.

The regulations provide that consideration of whether special monthly compensation (SMC) is warranted is required when evaluating any claim for impaired hearing.  See 38 C.F.R. § 4.85(g).  Certain levels of SMC may be awarded for deafness.  However, the SMC criteria require bilateral deafness or some other service-connected disability, such as blindness, which do not apply to the Veteran's case.  See 38 U.S.C.A. § 1114 (West 2002 & Supp. 2013); 38 C.F.R. § 3.350 (2013).  Therefore, SMC is not warranted for the Veteran's bilateral hearing loss. 

The above determinations are based upon consideration of applicable rating provisions.  The August 2012 VA examination describes the impact of the Veteran's hearing impairment on his daily life and occupational functioning.  See Martinak, 21 Vet. App. 455.  It was noted by the examiner that the Veteran reported difficulty hearing some people.  Such effects do not take the Veteran's case outside the norm as to warrant referral for consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disability (impaired hearing) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Although the August 2012 VA audiological examination report noted the effect functional impact of the Veteran's hearing loss, there was no indication, including by the Veteran, that he is unemployable due to his bilateral hearing loss.  Accordingly, the Board concludes a claim for TDIU has not been raised. 

For the foregoing reasons, the Board finds that the claim for a compensable rating for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a compensable rating, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.


REMAND

The Veteran contends that service connection is warranted for basal cell carcinoma. A December 2011 medical letter from Dr. D. S. did not specially reference basal cell carcinoma but did state exposure to chemical agents during military service more likely than not contributed to the Veteran's current medical difficulties.  In his August 2013 substantive appeal, the Veteran appeared to reference the December 2011 medical letter as he stated a medical opinion had been provided stating that basal cell carcinoma is most likely attributed to time spent in military service.

VA will provide a medical examination for an opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A VA compensation examination has not yet been afforded the Veteran in connection with the claim for service-connection for basal cell carcinoma. 

Although basal cell carcinoma is not a recognized disability that may be presumptively associated with exposure to herbicide agents, a Veteran is not precluded from presenting evidence that a claimed disability is due to or the result of herbicide exposure to alternatively show entitlement to service connection on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Board finds that the Veteran did have service in Vietnam and is presumed to have been exposed to herbicide agents.  Thus, the Board finds that it necessary to remand this claim to schedule the Veteran for a VA examination and to request an etiological opinion to include consideration of exposure to herbicide agents by the prospective examiner.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any skin disability, to include basal cell carcinoma, diagnosed proximate to or during the pendency of the claim.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

With respect to any skin disability present during the pendency or proximate to this claim, (including basal cell carcinoma), the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability, was incurred in or was caused by the Veteran's active service. 

In rendering the requested opinion, the examiner should specifically consider the Veteran's presumed exposure to herbicide agents such as Agent Orange.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


